                 Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
John Rivera, on behalf of himself and all others similarly
situated;
                                                                         COMPLAINT
                                                   Plaintiff,
                              -against-                                  JURY TRIAL DEMANDED

United Parcel Service,

                                                   Defendants.
---------------------------------------------------------------------X



                                                    NATURE OF ACTION
         Plaintiff worked as a warehouseman in the Defendant’s shipping facility. The Defendants
willfully committed violations of 29 U.S.C §201 et. seq., (the “Fair Labor Standards Act” or
“FLSA”) and the New York Labor Law (“NYLL”) by failing to pay Plaintiff for all hours worked, to
keep accurate time records, and by failing to pay the Plaintiff overtime and regular hourly wages.
When Plaintiff complained about this unlawful conduct, the Defendants retaliated against Plaintiff
by terminating Plaintiff’s employment. Accordingly, Plaintiff brings this action to recover lost wages
due to Defendants’ retaliation, unpaid wages, liquidated damages, statutory penalties and interest,
and reasonable attorney fees and costs from the Defendants.

                                           JURISDICTION AND VENUE
     1. This action arises under 29 U.S.C §201 et. seq., (the “Fair Labor Standards Act” or “FLSA”).
     2. This Court has jurisdiction under 28 U.S.C. §1331, and 29 U.S.C. § 216.

     3. Plaintiff invokes the supplemental jurisdiction of this Court under 28 U.S.C. § 1367.

     4. The venue is proper in the Southern District of New York under 28 U.S.C. §1391 because
        the Defendants conduct business there and the cause of action arose there.
                                                         THE PARTIES
     5. Plaintiff John Rivera (“Plaintiff”) resides in Yonkers, New York.
     6. Defendant United Parcel Service (“Corporate Defendant” or “UPS”) is a corporation doing
        business at 555 Tuckahoe Road, Yonkers, N.Y 10710. This compliant is intended to inure to
        the business entity operating the UPS facility at the aforementioned location, and the UPS
        facility located at 545 Brush Avenue, Bronx, N.Y 10465.




                                                                 1
         Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 2 of 11



                                   BACKGROUND FACTS

7. Corporate Defendant is an “employer” under the FLSA.
8. Corporate Defendant is an “employer” under the NYLL.
9. During any period of time whatsoever between November 4, 2019, through January18, 2020,
   Corporate Defendant had the ability to perform one or more of the following actions: (1)
   hire the Plaintiff, (2) terminate the employment of the Plaintiff, (3) set the Plaintiff’s wage
   rate, (4) maintain payroll records concerning the Plaintiff, or (5) institute work rules for the
   Plaintiff.
10. Corporate Defendant is involved in an industry affecting commerce within the meaning of
    the FLSA.
11. Corporate Defendant’s annual revenues exceed $500,000 for the year 2020.
12. Corporate Defendant’s annual revenues exceed $500,000 for the year 2019.

13. On information and belief, Corporate Defendant regularly purchases goods from locations
    outside the State of New York and utilizes such products within the State of New York.

14. The business activities of the Corporate Defendant are related and performed through
    unified operation or common control for a common business purpose.

15. The Corporate Defendant engages in a combination of different activities in the course of its
    business operation, including but not limited to: (1) advertising, (2) bookkeeping, (3)
    managing employees, (4) selling, and (5) purchasing supplies (jointly as the “Related
    Activities”).

16. The Corporate Defendant has an organizational structure whereby there is an individual, or
    group of individuals, who control the Related Activities.

17. Corporate Defendant failed to keep accurate and sufficient payroll and time records, as
    required by law.

18. During the Relevant Time Period, Corporate Defendant did not record the Plaintiff’s exact
    daily work start time and exact daily work end time.

19. Corporate Defendant did not maintain sufficient payroll and time records to determine the
    weekly pay and hours worked by the Plaintiff.

20. The Plaintiff was an employee of the Corporate Defendant during the Relevant Time Period.

21. The Plaintiff was not an independent contractor while performing services for Corporate
    Defendant during the Relevant Time Period.

22. Corporate Defendant provided all of the equipment and material for the Plaintiff to perform
    his job.

23. Corporate Defendant treated the Plaintiff as a “W-2” wage earner.

24. Corporate Defendant set the Plaintiff’s work schedule and method and rate of pay.

                                              2
            Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 3 of 11




   25. Corporate Defendant assigned the Plaintiff the specific job duties to which he had to
       perform.

   26. The Plaintiff was not free to hire other employees to work in his place to perform his job
       duties for Corporate Defendant.

   27. Plaintiff never had any ownership interest in Corporate Defendant and never invested capital
       into Corporate Defendant.

PLAINTIFF JOHN RIVERA:

   28. Plaintiff started working for Corporate Defendant on November 4, 2019.
   29. Plaintiff stopped working for Corporate Defendant on January 18, 2020.

   30. Corporate Defendant employed Plaintiff as a warehouse worker.
   31. Plaintiff performed work for Corporate Defendant during the 2020 calendar year.
   32. Plaintiff performed work for Corporate Defendant during the 2019 calendar year.

   33. Corporate Defendant promised John that his regular hourly wage would be $14.00 per hour.
   34. Corporate Defendant failed to comply with the provisions of 12 NYCRR §146-2.3 by failing
       to provide Plaintiff with an accurate paystub each week that the Plaintiff was paid by
       Defendants.
   35. Corporate Defendant did not provide Plaintiff with an accurate statement of wages with
       each payment of wages that set forth Plaintiff’s hours worked and the rate of pay.

   36. Corporate Defendant failed to provide Plaintiff with a written notice of pay rate that set
       forth the tip credit and rates of pay that Corporate Defendant was using to compensate
       Plaintiff.
   37. Every day John was required to report to work around 12:45 am.
   38. John worked approximately 5 days a week for the Defendant.
   39. Before he would punch in for work, UPS required that he wait in a line for security to do a
       security check. He would have to wait approximately 15 minutes before he could enter the
       facility. John was not paid for this time.
   40. Once he arrived at the facility, UPS required him to register in the time clock for work. He
       punched into work at 1:00 am. Once he punched into work he would begin working.
       However, UPS’s time clock was set to start at 1:30 am. UPS was not paying John for the
       time worked between when he punched in and the time the clock was set to start recording
       work hours. Generally, about 30 minutes each workday.
   41. Occasionally, UPS mandated that John work on Saturdays, but UPS did not pay him for all
       his hours worked on Saturday. On about 10 Saturdays of work, John was told to punch out,
       but to continue to work for 4 more hours. This equates to 40 hours of unpaid overtime.
   42. UPS failed to pay John for 45 minutes of work each workday due to the time clock error and
                                                  3
            Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 4 of 11



       waiting time.
   43. UPS failed to pay John approximately 40 hours of unpaid overtime wages.
   44. UPS failed to pay John approximately 2.5 hours of call in pay.

   45. John and his coworkers complained about these practices to their supervisors- JB, Gabriele,
       Shannon, and Mike (a building manager who took over for Joe Pride). They complained
       about every two days. Additionally, John and his coworkers complained that UPS failed to
       provide them with lunch breaks and general 15-minute breaks as required by the New York
       Labor Law. However, their supervisors never addressed the issue and continued the practice.
       John and his coworkers were told that UPS would adjust the paychecks to get the overtime
       and pay in their paycheck, but never did. So, John kept complaining that he has kids and
       needs the money. But, the supervisors kept giving him the run around. Eventually, John
       called the UPS hotline number to complain about these infractions, but UPS did nothing to
       correct these violations.

   46. On January 17, 2020, Corporate Defendant unlawfully fired Plaintiff. Gabrielle, Joe Pride,
       and JB told the temporary workers to report to UPS facility at Brush avenue in the Bronx to
       start as a part time. However, on Monday, January 20, 2020, Gabrielle and Joe Pride told
       John that he was laid off and all the seasonal people that they were laid off. John spoke up
       and said how are we laid off when they were told to report to Brush Avenue. However,
       pointed to all the employees who complained about unpaid wages and told them to get off
       the property because they were fired.

   47. All allegations alleged herein by Plaintiffs are alleged on behalf of the FLSA Class and NY
       Class defined in this Complaint, as amended.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

Fair Labor Standards Collective Class Definition

   48. Plaintiff bring each cause of action set forth herein as a collective action on behalf of the
       following class of potential opt-in litigants:
       All current and former warehouse employees who were employed by united Parcel
       Service in any workweek in the past three years (“FLSA Class”).
   49. Plaintiff reserves the right to redefine the FLSA Class prior to class certification and
       thereafter, as necessary.
   50. Plaintiff brings this lawsuit under 29 U.S.C §216(b) as a collective action on behalf of the
       FLSA Class defined above.
   51. Plaintiff desires to pursue Plaintiff’s FLSA claims on behalf of any individuals who opt-in to
       this action under 29 U.S.C. §216(b).

   52. Plaintiff and the FLSA Class are “Similarly Situated”, as that term is used in 29
       U.S.C.§216(b), because, inter alia, all such individuals worked as warehouse employees under
       the Defendants’ previously described common pay practices, and because of such practices,

                                                   4
            Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 5 of 11



       they were not paid the full and legally-mandated wages for hours worked and overtime
       premiums. Resolution of this action requires inquiry into common facts, including, inter alia,
       the Defendants’ common compensation, timekeeping and payroll practices.

   53. Specifically, the Defendants typically paid Plaintiff and the FLSA Class by not paying for
       waiting time pay when the employees were required to enter into the facility and programing
       the time clock to begin tracking work hours after the employees already started working. By
       these acts, each employee was underpaid by approximately 45 minutes every day, which
       impacted overtime rates.

   54. The Similarly-Situated employees are known to the Defendants, are readily identifiable, and
       may be located through the Defendants’ records and the records of any payroll company
       that the Defendant uses. The Defendants employ FLSA Class Members in the State of New
       York. These similarly-situated employees may be readily notified of this action through
       direct U.S mail and/or other appropriate means, and allowed to opt into it pursuant to 29
       U.S.C. §216(b), for the collective adjudication of their claims for overtime compensation,
       liquidated damages, interest, and attorneys’ fees and costs under the FLSA.


                   NEW YORK STATE CLASS ACTION ALLEGATIONS

New York State Class Definition
   55. Plaintiffs bring each cause of action of this lawsuit as a class action under Fed. R. Civ. P. 23,
       on behalf of themselves and the following class:
       All current and former warehouse employees who were employed by united Parcel
       Service in any workweek in the past three years (the “New York Class”).
   56. Plaintiff reserves the right to redefine the New York Class prior to class certification and
       thereafter, as necessary
   57. Plaintiff brings this action as a class action under Fed. R. Civ. P. 23 on behalf of himself and
       the New York Class defined above.
   58. On information and belief, the members of the New York Class are so numerous that
       joinder of all members is impracticable. Upon information and belief, there are more than 40
       members of the New York Class.

   59. Plaintiff will fairly and adequately represent and protect the interests of the New York Class
       because there is no conflict between the claims of Plaintiffs and those of the New York
       Class, and Plaintiffs’ claims are typical of the claims of the New York Class. Plaintiff’s
       counsel is competent and experienced in representing multi-plaintiff wage and hour claims
       such as this one.

   60. There are questions of law and fact common to the proposed New York Class, which
       predominate over any questions affecting only individual Class members, including, without
       limitation: whether the Defendants have violated and continue to violate the laws of New
       York through its policy or practice of not paying its employees for all hours worked.

   61. Plaintiff’s claims are typical of the claims of the New York Class in the following ways,
       without limitation: (a) Plaintiff is a member of the New York Class, (b) Plaintiff’s claims
       arise out of the same policies, practices and course of conduct that form the basis of the
       claims of the New York Class, (c) Plaintiff’s claims are based on the same legal and remedial

                                                   5
         Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 6 of 11



    theories as those of the New York Class and involve similar factual circumstances, (d) there
    are no conflicts between the interests of Plaintiff and the New York Class members; and (e)
    the injuries suffered by the Plaintiff are similar to the injuries suffered by the New York
    Class members.

62. Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because questions of law and
    fact common to the New York Class predominate over any questions affecting only
    individual Class Members.

63. Class action treatment is superior to the alternatives for the fair and efficient adjudication of
    the controversy alleged herein. Such treatment will permit many similarly situated persons to
    prosecute their common claims in a single forum simultaneously, efficiently, and without the
    duplication of effort and expense that numerous individual actions would entail. No
    difficulties are likely to be encountered in the management of this class action that would
    preclude its maintenance as a class action, and no superior alternative exists for the fair and
    efficient adjudication of this controversy. The New York Class is readily identifiable from
    the Defendants’ own employment records. Prosecution of separate actions by individual
    members of the New York Class would create the risk of inconsistent or varying
    adjudications with respect to individual Class members that would establish incompatible
    standards of conduct for the Defendants.

64. A class action is superior to other available methods for adjudication of this controversy
    because joinder of all members is impractical. Further, the amounts at stake for many of the
    New York Class members, while substantial, are not great enough to enable them to
    maintain separate suits against the Defendant. Each individual class member might not have
    substantial enough damages to justify private counsel bringing an individual claim on behalf
    of such individual class member. Accordingly, this is the type of case and the type of
    circumstances for which Rule 23 was enacted.

65. Without a class action, the Defendant will retain the benefit of its wrongdoing, which will
    result in further damages to the Plaintiff and the New York Class. Plaintiff envisions no
    difficulty in the management of this action as a class action


                                FIRST CAUSE OF ACTION
                                   (Failure to pay wages)
                                     NY Lab. Law §191
66. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
67. Under NY Lab. Law §191, an employer is required to pay an employee within one week of
    the services performed by the employee.
68. Defendants failed to pay Plaintiff his wages as required by NYLL §191 by not paying wages
    within the statutory time-period.

69. Because of Defendants’ unlawful withholding of wages, Plaintiff suffered harm.




                                                 6
         Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 7 of 11



                           SECOND CAUSE OF ACTION
                          (Failure to provide wage notices)
                   (NY Lab. Law §198(1-b) & NY Lab. Law §198(1-d))
1. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
2. Under the Wage Theft Prevention Act, New York Labor Law, §195, Defendants willfully
   failed to furnish Plaintiff with a required notice containing the following information:
             i. the rates or rates of pay and basis thereof,
            ii. whether paid by the hour, shift, day, week, salary, piece, commission or other
                allowances, if any, claimed as part of the minimum wage, including tip, meal, or
                lodging allowances;

           iii. the regular pay designated by the employer per NYLL §191;

           iv. the name of the employer;

            v. Any “doing business as” names used by the employer;

           vi. The physical address of the employer’s main office or principal place of business,
               and a mailing address, if different;

           vii. The telephone number of the employer
3. Defendants willfully failed to furnish Plaintiff with an accurate statement of wages as
   required by NYLL §195(3), containing the dates of work covered by that payment of wages;
   name of the employee; name of the employer; address and phone number of employer; rate
   or rates of pay and basis thereof; whether paid by hour, shift, day, week, salary, piece,
   commission, or other; gross wages; hour rate or rates of pay, and overtime rates of pay; the
   number of hours worked, including overtime hours; deductions, allowances, and net wages.

4. Due to Defendants’ violation of NYLL §195(1), Plaintiff is entitled to recover from
   Defendants liquidated damages of $50 per each workday that the violation occurred, up to a
   maximum of $5,000, reasonable attorney fees, and costs and disbursements of this action,
   pursuant to NYLL § 198(1-b).

5. Defendants failed to provide Plaintiff an accurate statement with each payment of wages that
   sets forth Plaintiff’s hours worked, rates of pay, gross wages, credits claimed (for tips, meals,
   and lodging) if any, deductions and net wages.

6. Due to Defendants’ violation of NYLL §195(3), Plaintiff is entitled to recover from
   Defendants liquidated damages of $250 per each workday that the violation occurred, up to
   a maximum of $5,000, reasonable attorney fees, and costs and disbursements of this action,
   pursuant to NYLL § 198(1-d).




                                                7
         Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 8 of 11



                               THIRD CAUSE OF ACTION
                                 (Unlawful Retaliation)
                                     (NY STATE)
                                   NY Lab. Law §215


7. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
8. The provisions of NY Lab. Law §215 apply to the Defendants and protect the Plaintiff.

9. Under NY Lab. Law §215, the Defendants were prohibited from unlawfully retaliating
   against Plaintiff for complaining about the Defendants violations of the New York Labor
   Law.

10. The Defendants unlawfully terminated Plaintiff for complaining about the Defendants
    unlawful pay practices as set forth in this Complaint.

11. By the Defendants’ conduct, Plaintiff is entitled to recover lost wages, liquidated damages,
    attorney fees, costs, and pre-judgement and post-judgement interest from the Defendants.

                              FOURTH CAUSE OF ACTION
                                 (Unlawful Retaliation)
                                 (Federal- 29 USC §215)

12. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
13. The provisions of 29 U.S.C. §215 apply to the Defendants and protect the Plaintiff.

14. Under 29 U.S.C. §215, the Defendants were prohibited from unlawfully retaliating against
    Plaintiff for complaining about the Defendants violations of the New York Labor Law.

15. The Defendants unlawfully terminated Plaintiff for complaining about the Defendants
    unlawful pay practices as set forth in this Complaint.

16. By the Defendants’ conduct, Plaintiff is entitled to recover lost wages, liquidated damages,
    attorney fees, costs, and pre-judgement and post-judgement interest from the Defendants.


                                FIFTH CAUSE OF ACTION
                                  (Failure to pay overtime)
                                (Federal- 29 USC 201 et. seq.)
17. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
18. The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the
    supporting federal regulations, apply to Defendants and protect the Plaintiff.
19. Defendants failed to pay the Plaintiff overtime wages to which Plaintiff was entitled under
    the FLSA and the supporting Federal Regulations.

20. Because of Defendants’ unlawful acts, Plaintiff has been deprived of overtime

                                                 8
         Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 9 of 11



    compensation in amounts to be determined at trial, and is entitled to recovery of such
    amounts, liquidated damages, prejudgment interest, attorneys' fees, costs, and other
    compensation pursuant to the FLSA.

21. Defendants’ unlawful conduct, as described in this Complaint, has been willful and
    intentional. Defendants were aware or should have been aware that the practices
    described in this Complaint are unlawful. Defendant have not made a good faith effort
    to comply with the FLSA with respect to the compensation of Plaintiff.

22. Because Defendants’ violations of the FLSA have been willful, a three-year statute of
    limitations applies, pursuant to 29 U.S.C. § 255.

                                SIXTH CAUSE OF ACTION
                                  (Failure to pay overtime)
                                        (NY STATE)

23. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein..
24. The overtime wage provisions of Article 19 of the NYLL and its supporting regulations
    apply to Defendant and protect the Plaintiff.
25. Defendants failed to pay the Plaintiff overtime wages to which Plaintiff was entitled under
    the NYLL and the supporting New York State Department of Labor Regulations.
26. By the Defendants’ knowing or intentional failure to pay Plaintiff overtime wages for hours
    worked over 40 hours per workweek, they have willfully violated NYLL Art. 19, §§ 650 et
    seq., and the supporting New York State Department of Labor Regulations.

27. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover unpaid overtime
    wages, liquidated damages, reasonable attorneys' fees and costs of the action, and pre-
    judgment and post-judgment interest from the Defendants.


                             SEVENTH CAUSE OF ACTION
                              (Failure to pay minimum wages)
                                        (NY STATE)

1. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein..
2. The minimum wage provisions of Article 19 of the NYLL and its supporting regulations
    apply to Defendant and protect the Plaintiff.
3. Defendants failed to pay the Plaintiff call in wages to which Plaintiff was entitled under the
   NYLL and 12 NYCRR §142-2.3 of the supporting New York State Department of Labor
   Regulations.
4. By the Defendants’ knowing or intentional failure to pay Plaintiff call in wages for working
    less than 4 hours in a day to which Plaintiff was required to report to work, they have
    willfully violated NYLL Art. 19, §§ 650 et seq., and the supporting New York State
    Department of Labor Regulations.

                                                 9
            Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 10 of 11




  5. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover unpaid call in pay
     wages, liquidated damages, reasonable attorneys' fees and costs of the action, and pre-
     judgment and post-judgment interest from the Defendants.

                                 PRAYER FOR RELIEF

               WHEREFORE, Plaintiff seeks the following relief:

       A.         Unpaid wages, and an additional and equal amount as liquidated damages
pursuant to the FLSA and the supporting United States Department of Labor regulations;

        B.         Unpaid wages pursuant to NYLL Art. 19, §§ 650 et seq., and the supporting
New York State Department of Labor regulations, and an additional and equal amount as
liquidated damages pursuant to NYLL § 663;

        C.        Unpaid wages pursuant to NYLL §191 and an additional and equal amount as
liquidated damages pursuant to the NYLL;

      D.         Reimbursement of all lost wages and benefits pursuant to 29 U.S.C. §215 and
NY Lab. Law. §215 and an additional amount as liquidated damages pursuant to the NYLL and
FLSA.

        E.        Statutory damages equal to $50 for each workday up to a maximum of $5,000
for each workday Plaintiff was not provided a wage notice according to NYLL §198(1-b);

        F.        Statutory damages equal to $250 for each workday up to a maximum of $5,000
for each workday Plaintiff was not provided a statement of wages pursuant to NYLL §198(1-d);

       G.          Pre-judgment interest and post-judgment interest;

         H.        Issuance of a declaratory judgment that the practices complained of in
this Complaint are unlawful under NYLL Art. 6, §§ 190 et seq., NYLL Art. 19, §§ 650 et
seq., and the supporting New York State Department of Labor regulations;

       I.         Reasonable attorney fees and costs of the action;

       J.         Such other relief as this Court shall deem just and proper.




                                               10
           Case 7:20-cv-07753 Document 1 Filed 09/21/20 Page 11 of 11




                             DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Fed. R. Civ. P., Plaintiff demands a trial by jury on all
questions of fact raised by this Complaint.

Dated:   White Plains, New York
         September 17, 2020

                                                                     EL-HAG & ASSOCIATES, P.C




                                                                            Jordan El-Hag, Esq.
                                                                  777 Westchester Ave, Suite 101
                                                                       White Plains, N.Y, 10604
                                                                              (914) 218-6190 (p)
                                                                               (914) 206-4176 (f)
                                                                         Jordan@elhaglaw.com
                                                                             www.elhaglaw.com




                                               11
